DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on February 11, 2022. Claims 1, 4, 6, 8, 11 and 13 are amended, Claims 21-22 are added, and presents arguments, is hereby acknowledged. Claims 1-14 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on February 11, 2022 have been fully considered. 
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-14) in the reply filed on 9/22/2021 is acknowledged.  Claims 1-14 are currently examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-2, 5-9, 12-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060181428 A1 (Blaker), in view of 5614891 A (Zeinstra) and in further view of US 20120110365 A1 (Wong).
Regarding Claims 1 and 8, Blaker teaches:
A trainable transceiver for transmitting signals to a remote device, the trainable transceiver comprising: a programmable oscillator for generating a signal having a selected reference frequency; an RF transceiver configured to receive an RF signal during a training mode in order to learn characteristics of the received RF signal, and to transmit an RF signal to the remote device in an operating mode where the transmitted RF signal includes the learned characteristics of the received RF signal, wherein the RF transceiver receives the reference frequency from the programmable oscillator and uses the reference frequency to learn the characteristics of the received RF signal and for generating the transmitted RF signal; and a controller coupled to the RF transceiver and the programmable oscillator, wherein during the operating mode, the controller is configured to select frequency control data representing a frequency for an RF signal to be transmitted by the RF transceiver, supply the frequency control to the RF transceiver, select the selected reference frequency of the signal generated by the programmable oscillator as a function of the frequency control data, and control the programmable oscillator to generate the signal with the selected reference frequency (Blaker: Figs. 1-2, a system consists of a remote transmitter 60 and a trainable transceiver 50 coupled to a control circuit 52; the frequency and control code of received signal is detected by a wideband receiver and/or in a RF detector 400 in Fig. 4 and [0033]-[0035]; the RF detector consists of a digital controlled VCO (i.e. programmable oscillator for reference frequency); Figs. 5-6 and [0036]-[0040], methods of identifying received data characteristics and using the characteristics to determined RF carrier frequency (i.e. received RF signal frequency through a look up) as in steps 502-516 and 602-614 in learning mode; consequently, transceiver transmits control signal back to the remote using determined frequency in the operating mode).
Blaker does not illustrate explicitly on digital controlled VCO. However, Zeinstra teaches (Zeinstra: Figs. 4-5, a VCO is controlled by the control input voltage of circuit 64 that is controlled though microcontroller 57; the reference frequency is generated through a dividers 62 and 66).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Blaker with a digital controlled VCO as further taught by Zeinstra. The advantage of doing so is to provide a mechanism for vehicle based garage door opener to prevent theft (Zeinstra: Background).
Blaker as modified does not illustrate explicitly on a programmable oscillator. However, Wong teaches (Wong: Figs. 2 and 9, a programmable oscillator generates multiple reference frequency signals to recover input data clock that further feeds into control logic to adjust the frequency control to the programmable oscillator).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Blaker with a programmable oscillator as further taught by Wong. The advantage of doing so is to provide a 
Regarding Claims 2 and 9, Blaker as modified teaches all elements of Claims 1 and 8. Blaker as modified further teaches:
The trainable transceiver of claim 1, wherein during the training mode, the controller is configured to select frequency control data representing a frequency for a reference signal to be compared by the RF transceiver to the received RF signal and to select the selected reference frequency of the signal generated by the programmable oscillator as a function of the frequency control data (Blaker: Figs. 5-6; Zeinstra: Figs. 6-8).
Regarding Claims 5 and 12, Blaker as modified teaches all elements of Claims 1 and 8. Blaker as modified further teaches:
The trainable transceiver of claim 2, wherein the RF transceiver comprises: a voltage controlled oscillator for generating the reference signal to be compared by the RF transceiver to the received RF signal; a phase-locked loop circuit for receiving: the frequency control data from the controller, the signal generated by the programmable oscillator, and the reference signal output from the voltage controlled oscillator, the phase-locked loop circuit generating an output voltage to control the frequency of the reference signal output by the voltage controlled oscillator; a mixer for receiving the RF signal to be learned and the reference signal output from the voltage controlled oscillator and for generating an output signal; and a bandpass filter for receiving the output signal from the mixer and generating an incoming signal when the output signal from the mixer is within a pass band of the filter and not generating an incoming signal 
Regarding Claims 6 and 13, Blaker as modified teaches all elements of Claims 1 and 8. Blaker as modified further teaches:
The trainable transceiver of claim 2, wherein the controller selects a selected reference frequency of 40 MHz for the signal generated by the programmable oscillator when a frequency for the reference signal to be compared by the RF transceiver to the received RF signal is at or near a multiple of 30 MHz, and the controller selects a selected reference frequency of 30 MHz for the signal generated by the programmable oscillator for all other frequencies for the reference signal to be compared by the RF transceiver to the received RF signal (Balker: Figs/ 1-2; Zeinstra: Figs. 4-5, where particular reference frequency selections are design requirements and application fields) .
Regarding Claims 7 and 14, Blaker as modified teaches all elements of Claims 1 and 8. Blaker as modified further teaches:
The trainable transceiver of claim 1, wherein the controller is configured to store a look-up table that correlates selected reference frequencies for the signal generated by the programmable oscillator with the frequency control data (Blaker: Figs. 5-6, methods use control code to look up the frequency).
Regarding Claims 21 and 22, Blaker as modified teaches all elements of Claims 1-2 and 8. Blaker as modified further teaches:
.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060181428 A1 (Blaker), in view of 5614891 A (Zeinstra) and in further view of US 20120110365 A1 (Wong) and US 20200399120 A1 (Sone).
Regarding Claims 3 and 10, Blaker as modified teaches all elements of Claims 1 and 8. Blaker as modified does not teach explicitly on MEMS oscillator. However, Sone teaches:
The trainable transceiver of claim 1, wherein the programmable oscillator is a Micro- Electrical-Mechanical Systems programmable oscillator for generating different reference frequencies (Sone: Figs. 3A-B and [0058]-[0064]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Blaker as modified with the programmable oscillator is a Micro- Electrical-Mechanical Systems programmable oscillator for generating different reference frequencies as further taught by Sone. The advantage of doing so is to provide a oscillator with improved thermal expansion and mechanical characteristics (Sone: Background).
Allowable Subject Matter
The Claims 4 and 11 are allowable.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649